       Case 7:18-cv-12317-VEC-SDA Document 31 Filed 06/29/20 Page 1 of 3

                                                                      USDC SDNY
                                                                      DOCUMENT
UNITED STATES DISTRICT COURT                                          ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                         DOC #:
                                                                      DATE FILED: 6/29/2020
 ------------------------------------------------------------ X
                                                              :
 ERNESTINE LAWRENCE,                                          :
                                                              :
                                     Plaintiff,               :
                                                              :
                            -against-                         :    18-CV-12317 (VEC)
                                                              :
                                                              :          ORDER
 COMMISSIONER OF SOCIAL SECURITY,                             :
                                                              :
                                     Defendant.               :
                                                              :
 ------------------------------------------------------------ X

VALERIE CAPRONI, United States District Judge:

        Plaintiff Ernestine Lawrence brings this action pursuant to § 205(g) of the Social Security

Act, 42 U.S.C. § 405(g), seeking review of the denial of her application for disability insurance

benefits (“DIB”). See Compl., Dkt. 1. The parties have cross-moved for judgment on the

pleadings. See Dkts. 21, 27. On June 10, 2020, Magistrate Judge Aaron issued a Report and

Recommendation (“R&R”), recommending that Plaintiff’s motion be granted, that the

Commissioner’s motion be denied, and that the case be remanded for further proceedings. See

R&R, Dkt. 30. Neither party filed timely objections. For the following reasons, Plaintiff’s

motion is GRANTED, Defendant’s cross-motion is DENIED, and the case is REMANDED for

further proceedings consistent with Magistrate Judge Aaron’s R&R.

                                                DISCUSSION

        In reviewing final decisions of the Social Security Administration (“SSA”), courts

“‘conduct a plenary review of the administrative record to determine if there is substantial

evidence, considering the record as a whole, to support the Commissioner’s decision and if the

correct legal standards have been applied.’” McIntyre v. Colvin, 758 F.3d 146, 149 (2d Cir.
       Case 7:18-cv-12317-VEC-SDA Document 31 Filed 06/29/20 Page 2 of 3



2014) (quoting Kohler v. Astrue, 546 F.3d 260, 265 (2d Cir. 2008)). “‘Substantial evidence’ is

‘more than a mere scintilla. It means such relevant evidence as a reasonable mind might accept

as adequate to support a conclusion.’” Selian v. Astrue, 708 F.3d 409, 417 (2d Cir. 2013) (per

curiam) (quoting Richardson v. Perales, 402 U.S. 389, 401 (1971)).

       In reviewing a report and recommendation, a district court “may accept, reject, or

modify, in whole or in part, the findings or recommendations made by the magistrate judge.”

28 U.S.C. § 636(b)(1)(C). To accept those portions of the report to which no timely objection

has been made, “a district court need only satisfy itself that there is no clear error on the face of

the record.” King v. Greiner, No. 02-CV-5810, 2009 WL 2001439, at *4 (S.D.N.Y. July 8,

2009) (citation omitted); see also Wilds v. United Parcel Serv. Inc., 262 F. Supp. 2d 163, 169

(S.D.N.Y. 2003).

       Careful review of Magistrate Judge Aaron’s R&R reveals that there is no clear error in its

conclusions. As the R&R explains, the Administrative Law Judge violated the treating physician

rule by failing to provide good reasons for assigning little weight to the opinions of Plaintiff’s

treating physician. R&R at 24-26. Accordingly, the Court adopts the R&R in full.

                                          CONCLUSION

       For the foregoing reasons, Plaintiff’s motion for judgment on the pleadings is

GRANTED. Defendant’s motion for judgment on the pleadings is DENIED. This case is

REMANDED for further proceedings consistent with Magistrate Judge Aaron’s Report and

Recommendation. See R&R at 23-26. Because the R&R gave the parties adequate warning, see

R&R at 27, Defendant’s failure to file objections to the R&R precludes appellate review of this

decision. See Caidor v. Onondaga County, 517 F.3d 601, 604 (2d Cir. 2008).


                                                  2
        Case 7:18-cv-12317-VEC-SDA Document 31 Filed 06/29/20 Page 3 of 3



        The Clerk of Court is respectfully directed to terminate all open motions and close this

case.



SO ORDERED.

                                                     _________________________________
Date: June 29, 2020                                  VALERIE CAPRONI
      New York, NY                                   United States District Judge




                                                 3
